Citation Nr: 1218503	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to dependency status for the appellant's stepdaughter.

2.  Whether the debt for an overpayment of additional compensation for a dependent was properly calculated.

(The issue of entitlement to an effective date prior to May 7, 2008, for a grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is addressed in a separate decision). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from August 1983 to April 1990, when he was placed on the Temporary Disability Retirement List (TDRL)  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 determination of the above Regional Office (RO) of the Department of Veterans Affairs (VA) that the appellant was not entitled to receive dependent compensation for his stepdaughter as of December 1994, and that an overpayment had been created by his receipt of such dependent compensation.

In March 2012, a Travel Board hearing was held at the above RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

The appellant's claim relating to entitlement to an effective date earlier than May 7, 2008, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is addressed in a separate decision.

The issue of whether the debt for an overpayment of additional compensation for a dependent was properly calculated is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The appellant's stepdaughter was the natural child of his second wife whom he married in October 1992.

2.  The appellant divorced his second wife in December 1994.

3.  The stepdaughter in question was not an illegitimate child of the appellant and she was not adopted by the appellant.


CONCLUSION OF LAW

The criteria for entitlement to dependency status for the appellant's stepdaughter were not met as of the date of his December 1994 divorce from said stepdaughter's mother.  38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. § 3.57 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1992, the appellant submitted a copy of the May 1992 divorce decree that terminated his first marriage.  In addition, he filed a VA Form 21-686(c), Declaration of Status of Dependents, in order to establish his second wife as a dependent and to establish his new wife's daughter as his dependent stepchild.  He also submitted a birth certificate showing that the girl was born in October 1989, and a marriage certificate showing that he and his second wife were married in October 1992.

In October 1993, the appellant's first wife submitted a request for an apportionment of the appellant's award.  The request was on behalf of the two children born to the appellant and his first wife.  In December 1993, the first wife's request was granted; effective December 1, 1993, $66 was to be apportioned from the appellant's award and that amount was to be reduced to $33 effective in January 2004.  The apportionment was to end entirely in March 2005.

In August 1995, the appellant filed another VA Form 21-686(c), Declaration of Status of Dependents.  He submitted a copy of the divorce decree showing that his divorce from his second wife was final on December 6, 1994.  In addition, he submitted a marriage certificate showing that he and his third wife were married on December 20, 1994.  The appellant listed the daughter of his second wife (stepdaughter) as his dependent child on the Form 21-686(c).

In September 1997, the appellant filed another VA Form 21-686(c), Declaration of Status of Dependents.  He specifically asked the RO to not remove his stepdaughter from his award.

The claims file includes a VA Form 119, Report of Contact, dated in September 2007.  The report reflects that the RO contacted the appellant in order to confirm who his dependents were.  The caller noted that the stepdaughter was still on the appellant's award.  The caller wrote that the appellant stated that the girl was his ex-stepdaughter and that she had been out of the household since December 1994, at the time of the divorce.  The caller also noted that the appellant reported that he provided zero support to the stepdaughter.

Thereafter, in April 2008, the RO notified the appellant that payments for the stepdaughter had been stopped as of December 7, 1994, and that this had resulted in an overpayment.  The letter also indicated that, while an apportionment award to the appellant's first wife had been stopped, his award had never been increased as a result.  It was noted that this had now been done and the increase would therefore lessen the overpayment created by the removal of the stepdaughter from the appellant's award.  

The appellant contends that the reduction of his dependent child benefits was improper because he had never made any statement to the effect that he did not provide support to the stepdaughter.  In fact, he has stated, the stepdaughter had been in monthly receipt of Social Security Administration (SSA) benefits based on his own SSA award and she had received these benefits until she turned eighteen.  

The appellant testified at his March 2012 Travel Board hearing that he was divorced from his second wife in December 1994, and that his stepdaughter was living with him and his current wife between then and the time she became an adult.  His wife testified that the stepdaughter was living with them in August 1995, and that she lived with them until 1999.  The appellant further testified that the stepdaughter continued to live with them off and on for another several years.  He also stated that he provided support for her until she turned eighteen, and that he provided monetary support (via SSA checks) even when she was not living with them. 

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135. 

The term "child" is defined, for purposes of Veterans' benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A); 38 C.F.R. § 3.57.

The term "stepchild" is defined as a legitimate or illegitimate child of the veteran's spouse.  See 38 C.F.R. § 3.357(b).

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c). 

The appellant and his current spouse have provided lay evidence to the effect that the stepdaughter lived with them from essentially December 1994 until she turned eighteen.  The appellant has also stated that the stepdaughter was in receipt of SSA benefits based on his SSA award.  Assuming, arguendo, that these assertions are true, it would appear that the Veteran has played an integral part in his stepdaughter's life since she was five years old.  Unfortunately, however, the evidence submitted in support of this claim does not satisfy the criteria to establish that the stepdaughter was entitled to be considered a dependent of the appellant after he divorced her mother in December 1994.

Indeed, there is no evidence of record which establishes that the stepdaughter is the appellant's legitimate child and there is no allegation of such.  The evidentiary record contains the stepdaughter's birth certificate, which does not contain the appellant's name as father and his second wife is listed as the mother.  While the stepdaughter was the appellant's stepchild while he and her mother were married, she ceased to be the appellant's stepdaughter as of the date he and her mother were divorced in December 1994.  At that point she was a legal stranger to the appellant.

In addition, there is no evidence which establishes that the stepdaughter was adopted by the appellant.  There is no documentary evidence of record to establish that any adoption was ever finalized, which is required under the law to be considered an "adopted child."  The evidentiary record does not contain a final decree of adoption, an unrescinded interlocutory decree of adoption, or any other agreement (between the Veteran, his second wife, and an authorized agency) that shows the stepdaughter was placed with the appellant for adoption.  Indeed, the appellant has never indicated that he ever initiated any such adoption proceedings.  

Unfortunately, while the Board sympathizes with the appellant and finds his reported support of his stepdaughter noteworthy, there are no legal provisions which permit the grant of dependency status of that stepdaughter based on the facts and evidence in this case.  The Board is bound in its decisions by applicable statutes enacted by Congress, and payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness or equity.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Therefore, while the Board is sympathetic to the Veteran's claim, the requirements of 38 C.F.R. § 3.57 have not been met and the stepdaughter did not qualify as a dependent child of the Veteran for VA purposes from the date of the appellant's December 1994 divorce onward.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Turning to VA duties to notify and assist claimants in substantiating their claims for VA benefits, those duties are codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  The VA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

However, in this case, such notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim.


ORDER

Entitlement to dependency status for the appellant's stepdaughter ceased in December 1994, and the reduction of those benefits the next month was proper.


REMAND

The appellant, in his March 2012 Travel Board hearing and in various written statements, has stated that he does not understand how the contested overpayment was calculated.  He has also expressed confusion about the termination of the apportionment to his first wife and argued that he was being deprived of monies that were properly owed to him.  He has further stated that he has no idea of the amount of any overpayment he supposedly owes and that he does not know how much he had been shortchanged by way of the apportionment.  He has requested a complete accounting.  

The Board presumes that, by these statements, the appellant intended to challenge the calculation of his indebtedness.  The Board notes that it is unclear from a review of the evidence of record what the dollar amount was of the overpayment that had been created by means of the stepdaughter remaining on the appellant's award after December 1994, in part because the appellant's benefit amount was recalculated due to excess apportionment having been collected.

In the interest of clarity, the Board finds that a remand is necessary in this case so that the appellant may be provided an accounting of the dependent benefits that were improperly paid to him for the stepdaughter after his December 1994 divorce from her mother, broken down by month.  In addition, the appellant should be provided an accounting of the apportionment that was withheld from his award, broken down by month.  Each such accounting must offer a comparison of the amount that was paid each month versus the amount that was due during each month to the Veteran.  The accounting must also provide data, also broken down on a monthly basis, as to the amounts of money that would have been paid and withheld in combination with consideration of both the apportionment and the reduction due to overpayment.

Accordingly, the case is remanded for the following action:

1.  Make certain that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Thereafter, provide the appellant an audit of his account in writing, which clearly shows the calculation of the overpayment, the date of the start of the apportionment payments, the date of the cessation of the dependent benefits for the stepdaughter, the date withholding from the Veteran's benefit check for the apportionment ceased, and the amount repaid so far.  The audit should clearly state the exact amount of the overpayment created and also clearly explain how the amount of the overpayment assessed against the appellant was calculated.  A copy of the audit should be placed in the claims file.  

3.  Then, readjudicate the issue on appeal (the amount of the overpayment debt).  The appellant should be informed of the determination as to the calculation of any indebtedness and should be apprised of his appellate rights as they pertain to such determination.

4.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case, to contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Board does not intimate an opinion, either legal or factual, as to the ultimate disposition warranted in this case. No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


